It is ordered and adjudged by this court, that the judgment of the Court of Appeals be, and the same is hereby, affirmed for the reason that this cause was heard by the Court of Appeals on appeal and no bill of exceptions was presented to and allowed by the Court of Appeals. Section 11566, General Code. (Hill v. Bassett, 27 Ohio St. 597; Detroit, Toledo Ironton Rd. Co. v. Blaum, 120 Ohio St. 612, 169 N.E. 297; andMicklethwait v. City of Portsmouth, 110 Ohio St. 514,144 N.E. 274.)
Judgment affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur. *Page 494